In a proceeding to stay arbitration demanded by appellants, the appeal is from an order of the Supreme Court, Suffolk County, entered May 11, 1970, which granted the application. Order reversed, on the law, with $20 costs and disbursements, and application denied (Board of Educ., Union Free School Hist. No. 3, Town of Huntington v. Associated Teachers of Huntington, 30 N Y 2d 122; cf. Matter of Weinrott [Carp], 32 N Y 2d 190). Martuscello, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.